DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2021 has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 	SEMICONDUCTOR MEMORY DEVICE INCLUDING A CAPACITOR AND METHOD OF FORMING THE SAME.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "each beam".  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. The Examiner believes claim 14 is intended to be dependent upon claim 13 and the application will be examined as such. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (US Pub. 2021/0036101).
Regarding independent claim 1, Choi teaches a semiconductor device (Fig. 5, 6A; para. 0049+) comprising: 
a substrate (100) (para. 0050); 
one or more lower electrodes (151) over the substrate (para. 0051), each of the one or more lower electrode including an upper portion (151u) and a lower portion (151b) (Fig. 6A; para. 0068); 
a capacitive insulating film (153) on the one or more lower electrodes (para. 0051); and 
an upper electrode (155) over the one or more lower electrodes (para. 0051), 
wherein the diameter of the upper portion is smaller than the diameter of the lower portion (Fig. 6A; para. 0070-0071).
Re claim 2, Choi teaches one or more capacitors, wherein each of the one or more capacitors comprises: each corresponding lower electrode of the one or more lower electrodes; the capacitive insulating film; and the upper electrode (para. 0051).
Re claim 3, Choi teaches wherein the one or more lower electrodes have a pillar shape extending vertically (Fig. 5; para. 0071).
Re claim 4, Choi teaches a step (151s) at a boundary between the upper portion and the lower portion (Fig. 5; para. 0068).
Re claim 5, Choi teaches wherein the capacitive insulating film comprises a high-k material having a high dielectric constant (para. 0139 – at least some of the materials listed are high-k materials having a high dielectric constant).
Re claim 6, Choi teaches wherein the one or more lower electrodes comprise titanium nitride (para. 0110).
Re claim 7, Choi teaches wherein the upper electrode comprises titanium nitride (para. 0141).
Re claim 8, Choi teaches one or more beams (157b), each beam disposed between adjacent lower electrodes of the one or more lower electrodes and configured to support the adjacent lower electrodes (Fig. 5; para. 0051).
Re claim 9, Choi teaches wherein each beam is disposed between adjacent upper portions of the adjacent lower electrodes (Fig. 5).

Regarding independent claim 10, Choi teaches a semiconductor device (Fig. 5, 6A; para. 0049+) comprising: 
a substrate (100) (para. 0050); and 
one or more lower electrodes (151) over the substrate (para. 0051), each of the one or more lower electrode including an upper portion (151u) and a lower portion (151b) (Fig. 6A; para. 0068); 
wherein the upper portion comprises a diameter that is smaller than a diameter of the lower portion (Fig. 6A; para. 0070-0071).
Re claim 11, Choi teaches wherein the one or more lower electrodes have a pillar shape extending vertically (Fig. 5; para. 0071).
Re claim 12, Choi teaches a step (151s) at a boundary between the upper portion and the lower portion (Fig. 5; para. 0068).
Re claim 13, Choi teaches one or more beams (157b), each beam disposed between adjacent lower electrodes of the one or more lower electrodes and configured to support the adjacent lower electrodes (Fig. 5; para. 0051).
Re claim 14, Choi teaches wherein each beam is disposed between adjacent upper portions of the adjacent lower electrodes (Fig. 5).

Regarding independent claim 15, Choi teaches a semiconductor device (Fig. 5, 6A; para. 0049+) comprising: 
a substrate (100) (para. 0050); 
one or more memory cells (para. 0051), each memory cell including: 
a transistor disposed in the substrate (para. 0054); 
a capacitor contact (BC) on the substrate (para. 0059); and 
a capacitor (150; para. 0051) comprising: 
a lower electrode (151) over the capacitor contact (Fig. 5; para. 0051), the lower electrode including an upper portion (151u) and a lower portion (151b) (Fig. 6A; para. 0068); 
a capacitive insulating film (153) on the lower electrode (para. 0051); and 
an upper electrode (153) over the lower electrode (para. 0051), 
wherein the diameter of the upper portion is smaller than the diameter of the lower portion (Fig. 6A; para. 0070-0071).
Re claim 16, Choi teaches wherein the lower electrode has a pillar shape extending vertically (Fig. 5; para. 0071).
Re claim 17, Choi teaches a step (151s) at a boundary between the upper portion and the lower portion (Fig. 5; para. 0068).
Re claim 18, Choi teaches wherein the capacitive insulating film comprises a high-k material having a high dielectric constant (para. 0139 – at least some of the materials listed are high-k materials having a high dielectric constant).
Re claim 19, Choi teaches wherein the lower electrode comprises titanium nitride (para. 0110).
Re claim 20, Choi teaches wherein the upper electrode comprises titanium nitride (para. 0141).
Re claim 21, Choi teaches further comprising a beam (157b) disposed between the lower electrode and another lower electrode adjacent to the lower electrode, the beam configured to support the adjacent lower electrodes (Fig. 5; para. 0051).
Re claim 22, Choi teaches wherein the beam is disposed between adjacent upper portions of the adjacent lower electrodes (Fig. 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237. The examiner can normally be reached M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOLLY K REIDA/               Examiner, Art Unit 2816